TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 21, 2014



                                       NO. 03-13-00857-CV


           Gold & Silver Buyers, Inc. and Graymeiren Holdings, LLC, Appellants

                                                  v.

                                SCI Parmer Fund, Inc., Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
 DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on November 26, 2013. Gold &

Silver Buyers, Inc. and Graymeiren Holdings, LLC have filed a motion to dismiss the appeal

and, having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Each party shall bear their own

costs relating to this appeal, both in this Court and in the court below.